Title: From John Adams to John Quincy Adams, 19 February 1819
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Feb’y 19th 1819—

I thank you for the noble pacquets of documents you send me, for though I cannot read them it is convenient to have them by me. I may get a friend to consult them for me as occassion may require. I thank your lady for me for her last journal. I am really grieved at her late severe indisposition which appears to me so alarming that she ought to be extremely cautious of exposing herself to any extraordinary cold, damp, or fatigue— Mr. & Mrs. De Wint with Miss Welsh are upon a visit to us — with one of Mrs. De Wints little “Cairns” the ladies  are very helpful to me in arranging my papers, to save you the trouble hereafter, I have it in contemplation to take your & his family into my house, as I am reduced to a solitary individual, it seems to be very unnatural that I & my son should have two separate establishments at a distance of only a mile & a half their children will be nearer the schools & will be a comfort & amusement to me in many of my solitary hours. I would write you news if I had any— my late research of old papers has revived so much of the history of my life & have tempted me almost to cry out in the language of the wild Lord Rochester “what a dog am I for having left such a wife and such a family to go a collanelling for a nation who care no more for me than the English did for Sir Hudibras—
I am as ever your affectionate father
John Adams